Name: 2001/48/EC: Council Decision of 22 December 2000 adopting a multiannual Community programme to stimulate the development and use of European digital content on the global networks and to promote linguistic diversity in the information society
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  humanities;  international affairs;  information and information processing;  technology and technical regulations;  European construction
 Date Published: 2001-01-18

 Avis juridique important|32001D00482001/48/EC: Council Decision of 22 December 2000 adopting a multiannual Community programme to stimulate the development and use of European digital content on the global networks and to promote linguistic diversity in the information society Official Journal L 014 , 18/01/2001 P. 0032 - 0040Council Decisionof 22 December 2000adopting a multiannual Community programme to stimulate the development and use of European digital content on the global networks and to promote linguistic diversity in the information society(2001/48/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 157(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Having regard to the opinion of the Committee of the Regions(4),Whereas:(1) The evolution towards an information and knowledge society should influence the life of every citizen in the European Union by, inter alia, affording new means of gaining access to knowledge and new ways of acquiring knowledge.(2) The Lisbon Summit stressed the need to bridge the digital divide in the emerging information society and to strengthen social cohesion.(3) Digital content plays a predominant role in this evolution. Four million Europeans are currently employed in the content sector. Content production has given rise to rapid job creation in recent years and continues to do so. Most of these jobs are created in small emerging companies. This will radically change the conditions of access to knowledge or acquisition of it, and thus constitutes an essential asset for economic growth, enterprise and employment, and enhancing the professional, social and cultural development, and the creativity and innovative capacity of the citizens of Europe now and in the future.(4) The economic and social potential of the development of digital content extends to the culture, education, training and leisure sectors.(5) The structures and business environment of the content industries are changing fast.(6) Respect for intellectual property and labelling of works are preconditions for increased distribution and exploitation of digital content on global networks.(7) There are numerous barriers to the full development of the European content industries and markets.(8) The Bonn ministerial declaration, issued at the conference of 6 to 8 July 1997 on the role of global networks for the information society, devotes special interest to the Internet commercial developments, thus forming the basis for the continuing discussions on Internet content, management issues and electronic commerce.(9) On 8 December 1999 the Commission adopted the eEurope initiative which was subsequently welcomed by Member States at the Helsinki European Council of 10 and 11 December 1999.(10) The Council has underlined, in its conclusions adopted on 17 December 1999(5) on culture industries and employment in Europe, that progress in communication technology and the information society has substantially increased the number of distribution channels, which has boosted demand for new programme content.(11) On 23 and 24 March 2000 the European Council in Lisbon specifically recognised the role of the content industries in creating added value by exploiting and networking European cultural diversity.(12) Community actions undertaken concerning the content of information should respect the Union's multilingual and multicultural character and encourage initiatives that facilitate access to digital information in the languages of present and candidate countries.(13) The interim evaluations of the INFO2000 programme established by Council Decision 96/339/EC(6) and the multilingual information society initiative (MLIS) established by Council Decision 96/664/EC(7) call for a vigorous follow-up of the actions in the area of digital content and linguistic and cultural diversity.(14) Measures should be taken encouraging participation of small and medium-sized enterprises (SMEs) in information society developments.(15) The different rates of development on the provision and use of information services as well as of new communication techniques and the related content in the present Member States and in the candidate countries deserve special consideration, having regard to the internal cohesion of the Community and the risks associated with a two-tier information society. The presence of content in different languages promotes equality of access for citizens to the information society and reduces discrimination.(16) The Commission has published in January 1999 a Green Paper on public sector information in the information society, launching a European debate on this topic.(17) Access to information originating in the public sector must respect the particular obligations of those authorities and the need to protect the confidentiality of personal data as provided for in Directive 95/46/EC of the European Parliament and of the Council(8).(18) The use of public sector information should respect provisions set by Member States on property rights of digitised material.(19) The removal of barriers to access to public sector information should be encouraged, inter alia, by encouraging the exchanges of best practices.(20) Since the objectives of the proposed actions cannot be sufficiently achieved by the Member States due to the transnational character of the issues at stake and can, therefore, by reason of the European scope and effects of the actions be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives.(21) Any content policy action should be complementary to other ongoing Community initiatives, and be performed in synergy with actions under the fifth framework programme for research and development, the framework programme for culture, the media programmes, with Community education actions, SME actions, with the Structural Funds, with the eEurope action plan and the risk capital action plan.(22) Complementarity and synergy with related Community initiatives and programmes should be ensured by the Commission through appropriate coordination mechanisms.(23) Progress of this programme should be continuously and systematically monitored with a view to adapting it, where appropriate, to developments in the digital content market. In due course there should be an independent assessment of the progress of the programme so as to provide the background information needed in order to determine the objectives for subsequent content policy actions. This interim assessment report should be submitted in time to allow corrective actions in the second phase of the programme. At the end of this programme, there should be a final assessment of the results obtained and a report to the European Parliament as to the future content policy and success/impact of this programme in achieving the objectives set out in this Decision.(24) It may be appropriate to engage in international cooperation activities with international organisations and third countries for the purpose of implementing this programme.(25) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission(9), is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty.(26) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(10),HAS ADOPTED THIS DECISION:Article 1A multiannual programme "European digital content for the global networks" (hereinafter referred to as "eContent") is hereby adopted.The programme has the following objectives:(a) helping to stimulate the use of and access for all to the Internet by increasing the availability of European digital content on the global networks to support the professional, social and cultural development of the citizens of the European Union and facilitating the economic and social integration of nationals of the applicant countries into the information society;(b) stimulating access to and use of European digital content potential and especially promoting more effective use of information held by the public sector;(c) promoting cultural diversity and multilingualism, especially in the languages of the European Union, in digital content on the global networks and increasing the export opportunities of European content firms, and in particular SMEs, through cultural and linguistic customisation;(d) creating favourable conditions for the reduction of market fragmentation and for the marketing, distribution and use of European digital content on the global networks to stimulate economic activity and enhance employment prospects.Article 2In order to attain the objectives referred to in Article 1, the following actions shall be undertaken under the guidance of the Commission, in accordance with the action lines set out in Annex I and the means for implementing the programme set out in Annex III:(a) improving access to and expanding use of public sector information;(b) enhancing content production in a multilingual and multicultural environment;(c) increasing dynamism of the digital content market.Article 31. The programme shall cover a period of four years from the date of its publication in the Official Journal of the European Communities.2. The financial reference amount for the implementation of the programme for the period mentioned in paragraph 1 shall be EUR 100 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.An indicative breakdown of expenditure is given in Annex II.Article 41. The Commission shall be responsible for the implementation of the programme and its coordination with other Community programmes. The Commission shall draw up a work programme every two years on the basis of this Decision.2. In the implementation of the programme, the Commission shall, in close cooperation with the Member States, ensure general consistency and complementarity with other relevant Community policies, programmes and actions that impinge upon the development and use of European digital content and the promotion of linguistic diversity in the information society.3. The Commission shall act in accordance with the procedure referred to in Article 5(2) for the purposes of the following:(a) adoption of the work programme;(b) determination of the criteria and content of calls for the proposals, in line with the objectives outlined in Article 1;(c) assessment of the projects proposed under calls for proposals for Community funding of an estimated amount of Community contribution equal to, or more than EUR 700000;(d) any departure from the rules set out in Annex III;(e) acceptance of participation in any project by legal entities from third countries and international organisations other than those mentioned in Article 7(1) and (2).4. Where the amount of the projects referred to in point 3(c) is less than EUR 700000, the Commission shall merely inform the committee established by Article 5(1) of the projects and the outcome of their assessment. This threshold can be reviewed in the light of experience at the end of two years from the date of publication of this Decision.The Commission shall inform the committee of progress with the implementation of the programme as a whole on at least a half yearly basis.Article 51. The Commission shall be assisted by a committee.2. Where reference is made to this point, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.Article 61. In order to ensure that Community aid is used efficiently, the Commission shall ensure that actions under this Decision are subject to effective prior appraisal, follow-up and subsequent evaluation.2. During implementation of projects and after their completion the Commission shall evaluate the manner in which they have been carried out and the impact of their implementation in order to assess whether the original objectives have been achieved.3. The selected beneficiaries shall submit an annual report to the Commission.4. After two years from the date of publication of this Decision and at the end of the programme, the Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions an evaluation report on the results obtained in implementing the action lines referred to in Article 2. The Commission may submit, on the basis of those results, proposals for adjusting the orientation of the programme.Article 71. Participation in the programme may be opened to legal entities established in EFTA States which are members of the European Economic Area (EEA) in accordance with the provisions of the Agreement on the EEA.2. The programme shall be open to participation of applicant countries on the following basis:(a) those from central and eastern Europe (CEECs), in accordance with the conditions established in the Europe Agreements, in their additional protocols, and in the decisions of the respective Association Councils;(b) Cyprus, Malta and Turkey, in accordance with bilateral agreements to be concluded.3. Participation may be opened, in accordance with the procedure referred to in Article 5(2), without financial support by the Community from the programme, to legal entities established in third countries and to international organisations, where such participation contributes effectively to the implementation of the programme and taking into account the principle of mutual benefit.Article 8This Decision is addressed to the Member States.Done at Brussels, 22 December 2000.For the CouncilThe PresidentC. Pierret(1) OJ C 337E, 28.11.2000, p. 31.(2) Opinion delivered on 14.12.2000 (not yet published in the Official Journal).(3) Opinion delivered on 29.11.2000 (not yet published in the Official Journal).(4) Opinion delivered on 14.12.2000 (not yet published in the Official Journal).(5) OJ C 8, 12.1.2000, p. 10.(6) OJ L 129, 30.5.1996, p. 24.(7) OJ L 306, 28.11.1996, p. 40.(8) OJ L 281, 23.11.1995, p. 31.(9) OJ C 172, 18.6.1999, p. 1.(10) OJ L 184, 17.7.1999, p. 23.ANNEX IACTION LINESThe action lines are a means to implement a European approach to the development of the digital content industries. They will contribute to the strategic objectives of the eContent programme, that have been defined as follows:- helping to stimulate the use of and access for all to the Internet by increasing the availability of European digital content on the global networks to support the professional, social and cultural development of the citizens of the European Union and facilitating the economic and social integration of nationals of the applicant countries into the information society,- stimulating access to and use of European digital content potential, especially promoting more effective use of information held by the public sector,- promoting cultural diversity and multilingualism, especially in the languages of the European Union, in digital content on the global networks and increasing the export opportunities of European content firms and in particular SMEs through cultural and linguistic customisation,- creating favourable conditions for the reduction of market fragmentation and for the marketing, distribution and use of European digital content on the global networks to stimulate economic activity and enhance employment prospects, safeguarding cultural diversity, optimising the European heritage and facilitating access to knowledge.The three action lines of the new programme are strongly intertwined. Thus, linguistic aspects are essential for the cross-border exploitation of public sector information, facilitating access to capital for Internet start-ups is fundamental for the language industries, public sector information is an opportunity to be used by Internet firms in collaboration with public sector bodies, strategic views to be elaborated in close collaboration between the public and the private sectors will help identify emerging priority areas, etc.The eContent programme aims at supporting projects that fulfil the aims expressed above and present some common features. They should be:- an instrument against the barriers that prevent, at European level, the establishment and functioning of the single market in the areas they address,- high risk - high reward projects,- cross-sectoral and transnational, and- scalable and act as multipliers,- user-orientated.Application of existing technology (state of the art) will be required for the projects.1. IMPROVING ACCESS TO AND EXPANDING USE OF PUBLIC SECTOR INFORMATIONThe Green Paper on public sector information in the information society, published in January 1999, triggered a discussion at European level on the issues of access to and exploitation of public sector information. This discussion has contributed to raising awareness in this field among public and private parties and may be an important basis for improving the conditions of the exploitation in Europe of content with a high added value in educational, cultural, social and professional terms and for the development of new multimedia goods and services, while safeguarding wide access to it. At the same time, experiments of public/private partnerships based on the principle of mutual benefit, started under the INFO2000 programme, should be accelerated and expanded. Furthermore, participation of European Union applicant countries in the initiatives of this action line will facilitate future integration. A better management of information (for example in the field of land registers, cultural heritage, or multilingual access to public sector information) is of vital importance in these countries for creating a transparent legal framework as well as the functioning of the internal market after accession.1.1. Experiments in concrete projectsThe public sector collects and produces vast amounts of information, much of which is of interest to individuals and businesses, and which can be the raw material for value-added information services produced by the content industries. There are however, many barriers for the transformation of this potential into usable products and services. These barriers lead to uncertainties, which in turn result into a lack of investment from both the public and the private sectors, degrading the level of services for users. Projects that can be used as examples of good practices and that will allow to identify practical problems in public/private partnerships, will help to redress this situation. These projects, while safeguarding wide access to information in a multiplicity of languages on the global networks, will foster public-private partnerships, serving as catalysts to further developments in this field.Preliminary actions have started under the INFO2000 programme, that supported a limited number of pilot and demonstration projects. Given the huge potential of this domain, experiments with public-private partnerships, aimed at the exploitation of public sector information with a European interest, will continue. Within this action line the use of language technology applications will be promoted among the administrations in Member States, and the European Union institutions.Projects will address the main barriers hampering the development of a single market in public sector information, such as the possible need for common standards (for example in collecting methods), or the need for transparent pricing for public information access and use in the various Member States. This will be achieved in areas of public interest, such as cultural heritage, health or education applications, but also of more commercial interests, such as geographic information, business, environment, or tourism.Application of different and emerging technologies (e.g. mobile applications) will be encouraged.Furthermore, there will be room within this action line for projects forging links between the content industries and public sector bodies in the candidate countries, increasing the availability of reliable information of the public sector for business and citizens.1.2. Establishment of European digital data collectionsThe pilot-projects as described in point 1.1 usually cover a limited geographical area within Europe. The presence on the global networks of information collected and held by the public sector in the form of consistent datasets shared between a large number of European countries will have to be stimulated. The absence of complete datasets at European level constitute indeed one of the barriers to the exploitation of the content potential. Therefore, in addition to the experimental projects, the establishment of European data collections will be stimulated, through financial support, to work on pan-European metadata for public sector information and through projects collecting information covering a significant number of European Union Member States. This work will be conducted in accordance with Community law provisions regarding data protection.An example would be a project linking and harmonising the formats of the repositories of the national mapping agencies.Interest and commitment of public and private parties will be decisive for selecting the type of data and the areas to be covered, as well as the contribution of such projects to the achievement of public interest objectives, inter alia, in cultural, educational and social fields.2. ENHANCING CONTENT PRODUCTION IN A MULTILINGUAL AND MULTICULTURAL ENVIRONMENTAdequate support for multilingual and cross-cultural information provision and access is a key enabler for the development of a European mass market for on-line products and services, and for a wider deployment of European content in other regions. The technological aspects of this process are well covered within the fifth framework programme. RTD activities, however, do not address the fundamental issue of turning technological advances into enhanced business capabilities and market penetration, including new export opportunities.The programme will promote and support actions aimed at encouraging cooperation in the European content and language industries, thus helping to improve the competitive positions of both sectors. These actions constitute a natural follow-up to the actions carried out under the precursor MLIS programme, adapted to the needs of an increasingly digital and global environment. Special attention will be given to SMEs and start-ups, user aspects and to less widely spoken European Union languages and the languages of accession countries.Demonstration and infrastructure projects will be complemented by targeted accompanying actions aimed at documenting best practice, promoting exchanges and increasing awareness, and achieving cross-fertilisation of industrial, professional and national activities in the field.2.1. Fostering new partnerships and the adoption of multilingual and multicultural strategiesThe overall aim of this sub-line is to foster competitiveness and provide improved market opportunities for European content and language businesses, in particular innovative SMEs and start-ups, thus enhancing Europe's multilingual and multicultural presence on the global networks. Participants in these actions may be:- commercial content players (creators, designers, packagers and distributors) who intend to enhance their offerings (e.g. web portals, mobile services) and penetrate new markets,- corporate content players who intend to establish or strengthen their presence on the e-commerce scene (e.g. web marketing and retailing).Such actions are expected to encompass, for example:- projects addressing the multilingual exploitation of public sector information, in continuity with action line No 1,- projects connecting the knowledge in the areas of cultural creation, education, marketing and technology.Private and public-sector content providers and distributors will be stimulated to make their products and services available in a broader range of languages, throughout the design, authoring and publishing chain. IT vendors and telecom operators will be encouraged to provide platforms and delivery channels enabling multilingual information access and delivery of content meeting the cultural requirements of the target communities. The providers of language services will be encouraged to adapt their offerings to match an expanding customer base in the content industries.It should be noted that the language issues are particularly relevant when taking into account expansion in geographical coverage of the programme in the central and eastern European countries.2.2. Strengthening the linguistic infrastructureThe availability of an adequate linguistic infrastructure is a prerequisite for the timely and cost-effective creation, customisation and exploitation of multilingual content. It is the structural basis for any sustained internationalisation and localisation effort, especially for less widely spoken languages where market forces often provide insufficient incentives. Strengthening Europe's linguistic infrastructure implies establishing an open framework comprising interoperable multilingual resources encompassing for example multilingual glossaries and ontologies, translation memories and terminology collections, and the associated tools such as computer assisted translation. These resources must be pooled together to yield widely accessible repositories which can then be exploited by content providers and distributors, and by suppliers of language services.This sub-line shall include broadly-based efforts geared towards:- language centres: networking of regional, national and subject/discipline specific data centres, coupled with user-friendly search aids, on-line referral and brokerage services, user advice and testing of language tools, framework agreements and technical standards enabling private and public sector stakeholders to share and reuse existing and upcoming resources,- experimentation with IT tools: integration and field testing of Internet-based software tools in the areas of content localisation management and workflow; collaborative production, use and maintenance of distributed language repositories; and cross-lingual search and gathering of digital content,- new resources: creation and transnational distribution of new datasets for those languages and subject areas where no suitable resources exist and market forces have provided insufficient incentives to address the issue.Projects and other actions established under the last point will address as a matter of priority less widely spoken European Union languages and the languages of the accession countries. Specific actions geared towards the languages of major European Union trade partners may be undertaken where justified in terms of Community interest and export potential. In addition, adequate support will be provided for collaborative industrial training, with a view to addressing the current and foreseeable shortage of specialist skills.3. INCREASING THE DYNAMISM OF THE DIGITAL CONTENT MARKETFragmentation in the digital content market and the resulting uncertainties for marketplayers tend to lead to inertia and underinvestment. This has a negative impact on economic growth and employment. Support for the development of a common vision, access to available forms of investment capital and a unified European approach to trade rights on-line for multimedia production are therefore needed to speed up new initiatives and investments and to improve the overall environment for players in the digital content markets.3.1. Bridging the gap between digital content industries and capital marketsContent industries experience specific difficulties in accessing investment capital necessary to develop new digital content applications and increase their innovative capacity. Corrective actions are needed to improve access to investment capital in order to bring out the full potential and improve business opportunities of European digital content industries in terms of valorisation of the European cultural heritage, business models, innovative applications, mobile multimedia, etc. These actions will complement other Community programmes as well as national initiatives in accordance with the subsidiarity principle.In order to encourage the exchange of information and best practice, the focus of these actions will be on supporting the dissemination of expertise present in business universities and training centres and in the new economy in matters such as management and administrative skills, as well as deploying distance-learning facilities. Activities will have an experimental character, searching for new ways of bringing together ideas and funds.3.2. Rights trading between digital content market playersThe trading of rights between rightholders, producers of new digital services and products and players from other parts of the value chain is essential to the development of content industries. The effectiveness and efficiency of the multimedia rights clearance have a strong and direct impact on the functioning of the content industries. The integration and interoperation of distributed specialised clearance services at European level was stimulated under INFO2000 through feasibility studies, prototype, standards and pilot system development. Further support is needed to arrive at a unified European rights clearance approach.The focus of future actions will be on extending multimedia rights clearance pilots, on supporting the creation of multimedia rights clearance centres in Europe and on specific measures to support candidate countries, less advanced sectors and specific public sector applications.3.3. Developing and sharing a common visionA vision of future developments shared by both private and public parties will reduce uncertainties and speed up concrete initiatives and investments. Continuous interaction between market players and public parties will be of increasing importance as a key mechanism to foster the evolution of the vision-building process. The regular and consistent observation of the converging content and languages market developments in close contact with market players will constitute the information basis needed to update the vision building process.The focus of actions will be on defining and collecting relevant statistical data, on identifying and promoting European best practices and on developing and updating a continuous benchmarking with third countries.The programme execution will be supported by actions aiming at the dissemination of the results (e.g. publications, worldwide websites, conferences showcasing projects) and strategic studies highlighting emerging market phenomena.ANNEX IIINDICATIVE BREAKDOWN OF EXPENDITURE>TABLE>ANNEX IIITHE MEANS FOR IMPLEMENTING THE PROGRAMME1. The Commission will implement the programme in accordance with the technical content specified in Annex I.2. The programme will be executed through indirect actions and wherever possible on a shared-cost basis.3. The selection of shared-cost projects will normally be based on the calls for proposals procedure published in the Official Journal of the European Communities. The content of the calls for proposals will be defined in close consultation with the relevant experts and according to the procedures referred to in Article 5 of the Decision. The main criterion for supporting projects through calls for proposals will be their potential contribution to achieving the objectives of the programme.4. Applications for Community support should provide, where appropriate, a financial plan listing all the components of the funding of the projects, including the financial support requested from the Community, and any other requests for or grants of support from other sources.5. The Commission may also implement other more flexible funding schemes than the call for proposals in order to provide incentives for the creation of partnerships, in particular involving SMEs and organisations in less favoured regions, or for other exploratory activities in different segments of the multimedia content market. These schemes might be operated on a permanent basis.6. The detailed arrangements for the procedures referred to under point 3 will be implemented after consultation of the committee referred to in Article 4 of this Decision, following the rules of Article 5 of this Decision, in accordance with the Financial Regulations. They will be published in the Official Journal of the European Communities.7. Projects fully financed by the Commission within the framework of study and services contracts will be implemented through calls for tenders in accordance with the financial provisions in force. Transparency will be achieved by publishing the work programme and circulating it to interested bodies.8. For the implementation of the programme the Commission will also undertake preparatory, accompanying and support activities designed to achieve the general objectives of the programme and the specific aims of each action line. This includes activities such as: studies and consultancy in support of the programme; preliminary actions in preparation of future activities; measures aimed at facilitating participation in the programme as well as facilitating access to the results produced under the programme; publications and activities for the dissemination, promotion and exploitation of results: brochures, electronic publications (CD-ROMs, DVD, web presence, etc.), participation at exhibitions, preparation of press-related material, etc.; analysis of possible socioeconomic consequences associated with the programme; and support activities such as spreading the use of digital content standards, and encouraging skills development at European level.9. All projects receiving financial support under the programme will be required to display an acknowledgement of the support received on the products.